UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2299


OMAR M. RUIZ ACOSTA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 15, 2010                  Decided:   July 2, 2010


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Arnedo S. Valera, LAW OFFICES OF VALERA & ASSOCIATES, Fairfax,
Virginia, for Petitioner. Tony West, Assistant Attorney General,
Ada E. Bosque, Senior Litigation Counsel, Matthew A. Spurlock,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Omar     M.   Ruiz     Acosta,          a    native        and    citizen      of    El

Salvador, seeks review of an order of the Board of Immigration

Appeals affirming without opinion the Immigration Judge’s (IJ)

decision denying relief from removal.                         Acosta asserts that the

IJ erred and violated his right to due process in pretermitting

his application for cancellation of removal.                                  We have reviewed

these claims and the administrative record and conclude that

they   are   without       merit.     See        8       U.S.C.    § 1229b(d)(1)           (2006).

Next, Acosta contends that the IJ erred in finding that Acosta

abandoned     the    potential      relief        of       voluntary          departure.         Our

review discloses that Acosta failed to meet a specific deadline

set by the IJ for identifying the relief sought.                                   Accordingly,

the    IJ    properly      exercised        his          discretion           in   finding       the

application waived.          See 8 C.F.R. § 1003.31(c) (2010).

             We     accordingly      deny    the          petition        for      review.       We

dispense     with     oral    argument        because             the     facts      and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                               PETITION DENIED




                                             2